[Cite as PNC Bank, N.A. v. Craig, 2012-Ohio-5410.]




                          IN THE COURT OF APPEALS OF OHIO
                             SECOND APPELLATE DISTRICT
                                MONTGOMERY COUNTY

PNC BANK, N.A.                                   :
                                                 :       Appellate Case No. 25010
        Plaintiff-Appellee                       :
                                                 :       Trial Court Case No. 2011-CV-7475
v.                                               :
                                                 :
MERRILL C. CRAIG, et al.                 :       (Civil Appeal from
                                                 :       (Common Pleas Court)
        Defendant-Appellant              :
                                                :
                                             ...........

                                             OPINION

                          Rendered on the 21st day of November, 2012.

                                             ...........

CHARLES F. ALLBERY, III, Atty. Reg. #0006244, and CANICE J. FOGARTY, Atty.
Reg.#0010046, Allbery Cross Fogarty, 137 North Main Street, Suite 500, Dayton, Ohio 45402
      Attorneys for Plaintiff-Appellee, PNC Bank, N.A.

CAROL CRAIG, 4447 Needmore Road, Dayton, Ohio 45424
    Defendant-Appellant, pro se

GEORGE PATRICOFF, Atty. Reg. #0024506, Montgomery County Prosecutor’s Office, 301
West Third Street, 5th Floor, Dayton, Ohio 45422
      Attorney for Defendant-Appellee, Montgomery County Treasurer

                                                      .............

FRANK D. CELEBREZZE, JR., J. (By Assignment):

        {¶1}    Defendant-appellant, Carol J. Craig, appeals the judgment of the Montgomery
                                                                                           2


County Court of Common Pleas granting summary judgment in favor of plaintiff-appellee,

PNC Bank, N.A. For the following reasons, we affirm the judgment of the trial court.

       {¶2} On April 26, 2004, appellant executed a promissory note in the principal sum of

$116,608 in favor of PNC Bank, as the successor in interest by merger with National City

Mortgage Company. Simultaneously therewith, appellant executed a mortgage in favor of

PNC Bank to secure that obligation. On September 26, 2011, PNC Bank filed a complaint for

foreclosure of the residential mortgage alleging that appellant had not paid according to the

terms of the promissory note and payments were in default in excess of 90 days. PNC Bank

elected to declare the entire principal sum of the promissory note due at once in the amount of

$109,675.08, including interest calculated through September 29, 2011.

       {¶3} On December 19, 2011, PNC Bank filed a motion for summary judgment on its

complaint to foreclose appellant’s residential mortgage. On December 22, 2011, the trial

court established a submission date of January 12, 2012, for appellant to respond to the motion

for summary judgment. Ultimately, appellant did not respond to the motion, as provided by

Civ.R. 56, and the trial court granted the summary judgment motion on January 12, 2012.

       {¶4} Appellant now brings this timely appeal, pro se.



                                      Law and Analysis

       {¶5} Appellate courts review a trial court’s entry of summary judgment de novo.

Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio App.3d 704, 711, 622 N.E.2d 1153 (4th

Dist.1993). “De novo review means that this court uses the same standard that the trial

court should have used, and we examine the evidence to determine whether as a matter of law
                                                                                             3


no genuine issues exist for trial.” Brewer v. Cleveland Bd. of Edn., 122 Ohio App.3d 378,

383, 701 N.E.2d 1023 (8th Dist.1997), citing Dupler v. Mansfield Journal Co., 64 Ohio St.2d

116, 119-120, 413 N.E.2d 1187 (1980).

          {¶6} Preliminarily, we note that an appellant carries the burden of affirmatively

demonstrating error on appeal. App.R. 9 and 16(A)(7); State ex rel. Fulton v. Halliday, 142

Ohio St. 548, 549, 53 N.E.2d 521 (1944). Appellant, as a pro se civil litigant, “is bound by

the same rules and procedures as litigants who retain counsel.” Miner v. Eberlin, 7th Dist.

Belmont No. 08-BE-21, 2009-Ohio-934, ¶ 11. “‘[Pro se civil litigants] are not to be accorded

greater rights and must accept the results of their own mistakes and errors.’” Karnofel v.

Cafaro Mgmt. Co., 11th Dist. Trumbull No. 97-T-0072, 1998 WL 553491, *2 (June 26, 1998),

quoting Meyers v. First Natl. Bank, 3 Ohio App.3d 209, 210, 444 N.E.2d 412 (1st Dist.1981).

          {¶7} A review of appellant’s appellate brief reveals that she has failed to comply with

App.R. 16, which mandates that an appellant’s brief must contain assignments of error

presented for review with reference to the place in the record where each error is reflected.

Namely, appellant has failed to set forth any assignments of error or legal arguments for our

review. Instead, appellant’s brief contains references to facts not relevant to this foreclosure

action.

          {¶8} Even construing appellant’s statements as assignments of error, they are without

merit. The trial court did not err in granting PNC Bank’s motion for summary judgment.

Appellant, as the nonmoving party, failed to meet her reciprocal burden, pursuant to Civ.R.

56(E), which provides in relevant part:

          When a motion for summary judgment is made and supported as provided in
                                                                                           4


       this rule, an adverse party may not rest upon the mere allegations or denials of

       the party’s pleadings, but the party’s response, by affidavit or as otherwise

       provided in this rule, must set forth specific facts showing that there is a

       genuine issue for trial. If the party does not so respond, summary judgment, if

       appropriate, shall be entered against the party.

       {¶9} By failing to respond to PNC Bank’s motion for summary judgment, appellant

did not provide evidence illustrating a genuine issue of material fact. Based on the opinion of

this court, the judgment of the Montgomery County Court of Common Pleas is hereby

affirmed.

       {¶10} Judgment affirmed.

                                       ..............

DONOVAN and FROELICH, JJ., concur.

(Hon. Frank D. Celebrezze, Jr., Eighth District Court of Appeals, sitting by assignment of the
Chief Justice of the Supreme Court of Ohio).

Copies mailed to:

Charles F. Allbery, III
Canice J. Fogarty
Carol Craig
Mathias H. Heck
George Patricoff
Hon. Mary K. Huffman